DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 
Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 depends from claim 9. However, claim 9 has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8, 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “an entire layer of transparent polyimide layer only between the base light blocking layer and the fingerprint recognition sensors”. Applicant’s publication mention on [0055-0056], base light blocking layer 21, first polyimide layer 41 and second polyimide layer 42. Thus, Applicant does not teach “an entire layer of transparent polyimide layer only between the base light blocking layer and the fingerprint recognition sensors” since layer 42 is also made of polyimide. In addition, Applicant’s figure 8 shows a separation between the sensors 12 and the stacked hole structure. In other words, there is no only a layer between the stacked hole structure and the sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 12-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Publication No. 2018/0373945 (hereinafter Wu) in view of Lee et al. U.S. Patent Publication No. 2003/0124757 (hereinafter Lee).

    PNG
    media_image1.png
    693
    972
    media_image1.png
    Greyscale

a fingerprint recognition device comprising: a touch substrate (Figures 1 and 3 and [0078], 133), a back plate having a plurality of fingerprint recognition sensors (Figure 3 and [0082], 110-112 (see also figure 5), and a light receiving stacked-hole structure disposed between the touch substrate and the back plate (Figure 3, 120 in between 133 and 110), wherein the light receiving stacked-hole structure comprises: a base light blocking layer disposed on a side of the fingerprint recognition sensors away from the back plate and having a first opening (Figure 3 above, A1, where layer 128 has first opening 128a); at least one overlying light blocking layer disposed on a side of the base light blocking layer away from the back plate and having a second opening filed with a light-transmissive defining member (Figure 3 above, A2. [0092], where 128a is transmissive), a transparent material layer disposed in the first opening of the base light blocking layer (Figure 3 and [0092], 128a is transparent), and an entire layer of transparent layer between the base light blocking layer and the fingerprint recognition sensors (Figure 3 above, A3), wherein an orthographic projection of the light-transmissive defining member on the back plate coincides with an orthographic projection of the first opening on the back plate (Figure 3, 128a coincides in A1 and A2).
Wu’s figure 3 do not appear to specifically disclose an entire layer of transparent polyimide layer only.
However, Wu teaches in [0098], light-transmitting element made of PC, PET, PMMA, PI (polyimide) or the like, but is not limited thereto.

Wu does not appear to specifically disclose defining member is formed by using the base light blocking layer as a mask plate.
However, in a related field of endeavor, Lee teaches a method of forming a pattern (abstract) and further teaches defining member is formed by using the base light blocking layer as a mask plate ([0029], mask defined by light-penetrating part and light-blocking part).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a mask with light blocking part as taught by Lee in order to form a pattern as suggested by Lee in [0024]. 

Consider claim 12, Wu and Lee teach all the limitations of claim 8. In addition, Wu teaches the light receiving stacked-hole structure comprises a plurality of the overlying light blocking layers (Figure 3, plurality of 120a), and the transparent material layer is further disposed between adjacent two overlying light blocking layers (Figure 3, plurality of 120a comprises plurality of 126 and 128, where 126 is transparent).
 

However, Wu teaches the light receiving stacked-hole structure 120 has a size in a direction perpendicular to the first surface of the back plate, and each transparent material layer 126 has a thickness in figure 3. Furthermore, Wu teaches in [0137], thickness of H1, H2 and H3 can be 50, 25 and 25 µm (see also figure 12). 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). Therefore, it would be obvious to one of the ordinary skill in the art to provide a particular size in order to meet design choices.

Consider claim 15, Wu and Lee teach all the limitations of claim 1. 
Wu does not appear to specifically disclose the transparent material layer comprises at least one of polyimide, over coat material, high transparent resin material, and transparent post spacer material.
However, Wu teaches in [0098], light-transmitting element made of PC, PET, PMMA, PI (polyimide) or the like, but is not limited thereto.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a polyimide layer as taught by Wu in order to meet design choices since Wu suggests PC, PET, PMMA or PI. In addition, polyimide only should have transparent properties as mentioned on [0098].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Lee as applied to claim 8 above, and further in view of Jung et al. U.S. Patent Publication No. 2019/0251378 (hereinafter Jung).
Consider claim 14, Wu and Lee teach all the limitations of claim 8. In addition, Wu teaches the light-transmissive defining member is made of a transparent material (figure 3, 126 and 128a).
Wu does not appear to specifically disclose transparent organic material.
However, in a related field of endeavor, Jung teaches a biometric information sensor (abstract) and further teaches transparent organic material [0140].
Therefore, it would have been obvious to one of the ordinary skill in the art to provide transparent organic material as taught by Jung in order to block electrical influences as suggested by Jung in [0140].


Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive.
On page 8, Applicant argues that  “there is NO an entire layer of transparent polyimide layer only between the sensing element 110 and 128”. 
As shown above, there is an entire layer A3 only between the sensing element 110 and 128, where [0098] refers to polyimide as a transparent material. Consequently, these arguments have been considered but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621